Citation Nr: 1035443	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  10-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an September 2009 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant lacks qualifying active service as a member of the 
Philippine Commonwealth Army, including the recognized guerillas, 
in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active service for the 
purpose of obtaining a one-time payment from the Filipino 
Veterans Equity Compensation Fund. 38 U.S.C.A. § 501(a) (West 
2002 & West Supp. 2009); American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 
3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Board acknowledges initially that, although the appellant was 
not provided with pre-adjudication VCAA notice concerning his 
claim, the lack of notice was not prejudicial.  Palor v. 
Nicholson, 21 Vet. App. 325 (2007) (citing Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997)).  The Court in Palor stated, 
"[I]n assessing whether the appellant was prejudiced by VA's 
failure to notify him of the various methods available for 
proving Philippine Veteran status, the Court can conclude only 
that because the appellant is currently ineligible for VA 
benefits as a matter of law based on the NPRC's refusal to 
certify the appellant's service, he was not prejudiced by the 
section 5103(a) notice error."  See Palor, 21 Vet. App. at 332.  
In other words, a VCAA notice error like the one which occurred 
in this case is not prejudicial where the appellant is not 
entitled to the benefit as a matter of law.  See also Valiao v. 
Principi, 17 Vet. App. 229 (2003).  As will be explained below, 
the appellant does not have qualifying active service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the Armed Forces of the United States.  Such 
service is a fundamental pre-requisite to qualify for the 
compensation which the appellant seeks from the Filipino Veterans 
Equity Compensation Fund.  See generally American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009).  Because the appellant lacks qualifying service, he is not 
entitled to the benefit he seeks as a matter of law.

The appellant also has not contended, and the evidence does not 
show, that there are additional outstanding service records 
demonstrating that he, in fact, had recognized active service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the Armed Forces of the United States 
which VA has not obtained or submitted to the relevant service 
department for verification.  Capellan v. Peake, 539 F.3d 1373 
(2008) (finding that VA erred in denying the appellant's claim 
with no review of subsequent evidence by the service department).  
Nor has the appellant asserted that the lack of pre-adjudication 
VCAA notice was prejudicial to him.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board observes that notice as to what 
is required to substantiate a claim of entitlement to a one-time 
payment from the Filipino Veterans Equity Compensation Fund, 
including VCAA notice, was provided to the appellant in the 
February 2010 Statement of the Case.  His claim also was 
readjudicated at that time.  Accordingly, the Board concludes 
that, because no reasonable possibility exists that providing the 
appellant with further assistance will aid in substantiating his 
claim, the lack of pre-adjudication VCAA notice was not 
prejudicial.  See also Sanders v. Nicholson, 487 F.3d 881 (2007), 
rev'd sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  And 
a remand to provide the appellant with additional VCAA notice 
would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant are to be avoided).  

In this case, it is the law, and not the facts, that are 
dispositive of the appeal.  Thus, the Board finds that the duties 
to notify and assist under the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has 
held that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Because qualifying service and how it may be established 
are outlined in statute and regulation, and because service 
department certifications of service are binding on VA, the 
Board's review is limited to interpreting the pertinent law and 
regulations.  Given the forgoing, the Board will proceed to 
adjudicate the appellant's claim.

The appellant contends that he served with a Philippine guerilla 
unit between September 1942 and December 1945.  He also contends 
that this service entitles him to a one-time payment from the 
Filipino Veterans Equity Compensation Fund.

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
Veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.  For eligible persons who accept a payment from the 
Filipino Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service."  However, nothing in this 
act "prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II. Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section. The application for the claim shall contain such 
information and evidence as the Secretary may require. Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In August and in December 2009, the National Personnel Records 
Center (NPRC) verified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
Certification from the Office of Adjutant General and old age 
pension application from the Philippine Veterans Affairs Office 
submitted by the appellant in October and November 2009 in 
support of his claim do not satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as they are not official 
documents of the appropriate United States service department, 
but rather documents from the Philippine government.  Nor do the 
certifications and forms from the Philippine Veterans Federation 
which the appellant submitted in November 2009 satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  
None of these documents may be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one- time payment from 
the Filipino Veterans Equity Compensation Fund.

The Board is aware of the Federal Circuit's decision in Capellan 
v. Peake, 539 F.3d 1373 (2008).  In this decision, the Federal 
Circuit held that a Veteran's period of service must be 
determined based on all relevant evidence, with due application 
of the duty to assist and the statutory and regulatory 
requirements to consider "all information and lay . . . evidence 
of record."  The Federal Circuit found that VA erred in denying 
the appellant's claim with no review of the subsequent evidence 
by the service department.  There was substantial compliance with 
Capellan in this case.  The Board acknowledges that the appellant 
submitted additional information in November 2009 in support of 
his claim, including documents showing that his middle name was 
spelled differently, after NPRC originally verified in August 
2009 that he had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  The RO properly sent 
all of the documentation submitted by the appellant for re-
verification of his alleged active service by NPRC in November 
2009.  NPRC responded again in December 2009 that the appellant 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.

The Board finds that the appellant is not entitled to a one-time 
payment from the Filipino Veterans Equity Compensation Fund.  The 
NPRC has certified twice that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA which has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet App. 530, 532 (1992). The proper course for the appellant, if 
he believes that there is a reason to dispute the report of the 
service department or the content of military records, is to 
pursue such disagreement with the relevant service department (in 
this case, the U.S. Army).  See Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994).  Recognition of service by the Philippine 
Government is not sufficient for benefits administered by VA 
because VA is bound by the service department certifications.  
Given the service department's verification of no recognized 
service, the Board finds that the appellant is not a Veteran for 
the purpose of establishing entitlement to a one-time payment 
from the Filipino Veterans Equity Compensation Fund.  Therefore, 
the appellant's claim of entitlement to the one-time payment from 
the Filipino Veterans Equity Compensation Fund must be denied as 
a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


